104 F.3d 365
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Theodore J. BRISENO, Plaintiff-Appellant,v.CITY OF LOS ANGELES;  Willie Williams, Chief of Police;Darryl Gates;  Val Panacia, Captain, individually & in hisofficial capacity;  R.J. Martin, Captain, individually & inhis official capacity;  F.X. Pegueros, Captain, individually& in his official capacity;  Corrie Malinka, Sergeant,individually & in her official capacity;  Harold Clifton,Lt., individually & in his official capacity;  and RitaKnecht, Lt., individually & in her official capacity,Defendants-Appellees.
No. 95-56296.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 9, 1996.Decided Dec. 20, 1996.

Before:  PREGERSON, D.W. NELSON and O'SCANNLAIN, Circuit Judges.


1
ORDER*


2
The district court's order entered August 3, 1995 is affirmed for the reasons set forth therein.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3